


110 HR 7284 IH: National Low-Carbon Fuel Standard Act

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7284
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to reduce greenhouse gas
		  emissions from transportation fuel sold in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 National Low-Carbon Fuel Standard Act
			 of 2007.
		2.FindingsCongress finds that—
			(1)the dependence of
			 the United States on imported oil imposes tremendous burdens on the economy,
			 foreign policy, and military of the United States;
			(2)according to the
			 Energy Information Administration, 60 percent of the crude oil and petroleum
			 products consumed in the United States are imported;
			(3)the Energy
			 Information Administration projects that the total petroleum demand in the
			 United States will increase by 23 percent between 2006 and 2026, while domestic
			 crude oil production is expected to decrease by 11 percent, resulting in an
			 anticipated 28-percent increase in petroleum imports;
			(4)absent
			 significant action, the United States will become more vulnerable to oil price
			 increases and more dependent on foreign oil;
			(5)2/3
			 of all domestic oil use occurs in the transportation sector, which is 97
			 percent reliant on petroleum-based fuels;
			(6)passenger
			 vehicles, including light trucks under 10,000 pounds gross vehicle weight,
			 represent more than 60 percent of the oil used in the transportation
			 sector;
			(7)the oil used in
			 the transportation sector accounts for approximately 1/3
			 of the emissions in the United States of the greenhouse gases that cause global
			 warming;
			(8)to avoid
			 catastrophic global warming, the United States should take decisive action, in
			 conjunction with other countries, to reduce greenhouse gas emissions by 70 to
			 80 percent from 1990 levels by 2050;
			(9)transitioning the
			 transportation sector in the United States to a more efficient use of
			 low-carbon petroleum alternatives is essential both to increasing domestic
			 energy security and reducing global warming pollution, but that transition must
			 be accomplished while avoiding adverse impacts on the environment;
			(10)A national
			 low-carbon fuel standard alone is not sufficient to adequately reduce carbon
			 emissions in the United States. However, in conjunction with broader,
			 economy-wide policy options, a low-carbon fuel standard is an effective way to
			 capture those emissions that might not otherwise be subject to law; and
			(11)it is urgent,
			 essential, and feasible to reduce emissions of greenhouse gases, enhance
			 national security by reducing dependence on oil, and promote economic
			 well-being without sacrificing land, water, and air quality by enacting energy
			 policies that motivate environmental performance.
			3. National
			 Low-carbon fuel standard
			(a)DefinitionsSection 241 of the Clean Air Act (42 U.S.C.
			 7581) is amended—
				(1)by striking For purposes of this
			 part— and inserting In this part:;
				(2)by redesignating
			 paragraphs (1), (2), (3), (4), (5), (6), and (7) as paragraphs (12), (2), (10),
			 (1), (4), (5), and (3), respectively, and moving those paragraphs so as to
			 appear in numerical order;
				(3)by inserting
			 after paragraph (5) (as redesignated by paragraph (2)) the following:
					
						(6)Fuel emission
				baselineThe term fuel emission baseline means the
				average lifecycle greenhouse gas emissions per unit of energy of the average of
				conventional transportation fuels in commerce in the United States during the
				period of calendar years 2005 through 2007.
						(7)Greenhouse
				gasThe term greenhouse gas means any of—
							(A)carbon
				dioxide;
							(B)methane;
							(C)nitrous
				oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons;
				and
							(F)sulfur
				hexafluoride.
							(8)Lifecycle
				greenhouse gas emissionsThe term lifecycle greenhouse gas
				emissions means, with respect to a fuel, the aggregate quantity of
				greenhouse gases emitted during production, feedstock extraction, distribution,
				and use of the fuel, as determined by the Administrator.
						(9)Low-carbon
				fuel
							(A)In
				generalThe term low-carbon fuel means fuel
				produced, to the maximum extent practicable, in the United States—
								(i)that meets the
				requirements of an appropriate American Society for Testing and Materials
				standard; and
								(ii)the lifecycle
				greenhouse gas emissions of which are lower than the fuel emission baseline, as
				determined by the Administrator.
								(B)ExclusionsThe
				term low-carbon fuel does not include fuel produced from biomass
				derived from—
								(i)designated
				national interest land (such as land included in a national wildlife refuge,
				national park, national monument, national forest, or national grassland);
				or
								(ii)any—
									(I)old-growth
				forest;
									(II)roadless area
				within a national forest;
									(III)wilderness
				study area;
									(IV)protected native
				grassland; or
									(V)lawfully
				designated intact, rare, threatened, or endangered
				ecosystem.
									;
				and
				(4)by inserting
			 after paragraph (10) (as redesignated by paragraph (2)) the following:
					
						(11)Obligated
				party
							(A)In
				generalThe term obligated party means an obligated
				party as described in section 80.1106 of title 40, Code of Federal Regulations
				(or a successor regulation).
							(B)Related
				termThe term any and all of the products, when used
				with respect to an obligated party, means diesel and aviation fuel to be
				included in the volume used to calculate the requirements applicable to the
				obligated party under section 250.
							.
				
				(b)National
			 low-carbon fuel standardPart C of title II of the Clean Air Act
			 (42 U.S.C. 7581 et seq.) is amended—
				(1)by redesignating
			 section 250 (42 U.S.C. 7590) as section 251; and
				(2)by inserting
			 after section 249 (42 U.S.C. 7589) the following:
					
						250.National
				low-carbon fuel standard
							(a)In
				generalNot later than January 1, 2009, the Administrator shall,
				by regulation—
								(1)establish a fuel
				emission baseline based on the average lifecycle greenhouse gas emissions per
				unit of energy of the average of conventional transportation fuels in commerce
				in the United States during the period of calendar years 2005 through
				2007;
								(2)identify
				qualifying low-carbon transportation fuels based on—
									(A)whether the
				lifecycle greenhouse gas emissions of a fuel are lower, per unit of energy
				delivered by use of a specific quantity of the fuel, than the fuel emission
				baseline, including the percentage greenhouse gas emission reduction provided
				by the fuel to the fuel emission baseline;
									(B)whether a
				fuel—
										(i)achieves a
				substantial reduction in petroleum content over the lifecycle of the fuel;
				and
										(ii)otherwise
				contributes to the energy security of the United States; and
										(C)with respect to
				calculation of the lifecycle greenhouse gas emissions of the fuels used in
				vehicles that run on electricity or a hydrogen fuel, the quantity of energy
				delivered by use of the fuel, which shall be determined by calculating the
				product obtained by multiplying—
										(i)a
				unit of energy delivered by use of the electricity or hydrogen fuel; and
										(ii)an adjustment
				factor determined by the Administrator to reflect the substantial lifecycle
				greenhouse gas benefits of using the electricity or hydrogen fuel, on a
				per-mile basis, resulting from reasonably anticipated energy efficiency of an
				average—
											(I)battery electric
				vehicle;
											(II)plug-in hybrid
				electric vehicle; or
											(III)hydrogen fuel
				cell vehicle; and
											(3)establish a
				low-carbon fuel certification and marketing process—
									(A)to certify fuels
				that qualify as low-carbon fuels under this section;
									(B)to make those
				certifications available to consumers; and
									(C)to label and
				market low-carbon fuels.
									(b)Environmental
				sustainability standardsNot later than January 1, 2012, the
				Administrator shall also identify qualifying low-carbon transportation fuels
				based on environmental sustainability standards established under section
				211(t)(2)(B).
							(c)Requirements
				applicable to obligated parties
								(1)Requirements
									(A)Calendar years
				2010 through 2024Not later than January 1, 2010, the
				Administrator shall, by regulation, require each obligated party to reduce,
				through the use of low-carbon fuels and improvements in the production of
				conventional fuels, the average lifecycle greenhouse gas emissions per unit of
				energy of the aggregate quantity of fuels introduced into commerce by the
				obligated party to a level that is, as determined by the Administrator, to the
				maximum extent practicable—
										(i)by calendar year
				2011, substantially equivalent to the fuel emission baseline;
										(ii)by calendar year
				2015, substantially equivalent to at least 5 percent below the fuel emission
				baseline; and
										(iii)by calendar
				year 2020, substantially equivalent to at least 10 percent below the fuel
				emission baseline.
										(B)Calendar year
				2025 and thereafterFor calendar year 2025, and by not later than
				each fifth calendar year thereafter, the Administrator shall, by regulation,
				require each obligated party to reduce the average lifecycle greenhouse gas
				emissions per unit of energy of the aggregate quantity of fuels introduced into
				commerce by the obligated party to a level that is, as determined by the
				Administrator, at least 13 percent below the fuel emission baseline (with
				respect to calendar year 2025), and at least 2 percent below the most recent
				percentage reduction (with respect to each fifth calendar year thereafter),
				unless the Administrator, in coordination with the Secretary of Agriculture and
				the Secretary of Energy, establishes an alternative required percentage
				reduction based on—
										(i)a
				review of the implementation of this paragraph during the period of calendar
				years 2010 through 2020;
										(ii)the expected
				annual rate of future production of low-carbon fuel, and Category I ultra-low
				carbon fuel and Category II ultra-low carbon fuel (as those terms are defined
				in subsection (p)); and
										(iii)the
				practicability of complying with environmental sustainability standards
				referred to in subsection (b).
										(2)Failure to
				promulgate regulationsIf the Administrator does not promulgate
				regulations in accordance with this subsection, the average lifecycle
				greenhouse gas emissions of the aggregate quantity of fuel introduced by an
				obligated party for calendar year 2012 shall be at least 3 percent below the
				average lifecycle greenhouse gas emissions of gasoline in commerce in the
				United States during calendar year 2007.
								(3)Temporary
				suspensionAn obligated party may apply to the Administrator to
				receive a temporary suspension of the requirement to comply with this
				subsection if the obligated party demonstrates to the satisfaction of the
				Administrator that events outside of the control of the obligated party could
				lead or have led to supply disruptions in the transportation fuel supply of the
				United States.
								(4)Enforcement;
				penaltiesIn carrying out this subsection, the
				Administrator—
									(A)shall enforce
				this subsection in accordance with the authority of the Administrator to
				enforce this Act; and
									(B)may commence a
				civil action and assess and collect penalties in accordance with the amounts
				and under the authority described in section 205.
									(d)Credits
								(1)In
				generalThe regulations promulgated to carry out this section
				shall permit obligated parties to receive credits for achieving, during a
				calendar year, greater reductions in lifecycle greenhouse gas emissions of the
				fuel produced, distributed, or imported by the obligated party than are
				required under subsection (c).
								(2)Method of
				calculationThe number of credits received by an obligated party
				described in paragraph (1) for a calendar year shall be calculated by
				multiplying—
									(A)the aggregate
				quantity of fuel produced, distributed, or imported by the obligated party in
				the calendar year; and
									(B)the difference
				between—
										(i)the lifecycle
				greenhouse gas emissions of that quantity of fuel; and
										(ii)the maximum
				lifecycle greenhouse gas emissions of that quantity of fuel permitted for the
				calendar year under subsection
				(c).
										.
				4.Ultra-low carbon
			 fuel standard
			(a)In
			 generalSection 211 of the
			 Clean Air Act (42 U.S.C. 7545) is amended—
				(1)by redesignating
			 the first subsection (r) (relating to fuel and fuel additive importers and
			 importation) as subsection (v) and moving that subsection so as to appear at
			 the end of the section; and
				(2)by inserting
			 after subsection (o) the following:
					
						(p)Ultra-low
				carbon fuel standard
							(1)DefinitionsIn
				this subsection and subsection (t):
								(A)Category I
				ultra-low carbon fuels
									(i)In
				generalThe term Category I ultra-low carbon fuel
				means fuel produced in the United States—
										(I)that meets the
				requirements of an appropriate American Society for Testing and Materials
				standard; and
										(II)the lifecycle
				greenhouse gas emissions of which are at least 50 percent lower than the
				average lifecycle greenhouse gas emissions of conventional transportation fuel,
				as determined by the Administrator.
										(ii)ExclusionsThe
				term Category I ultra-low carbon fuel does not include fuel
				produced from biomass derived from—
										(I)designated
				national interest land (such as land included in a national wildlife refuge,
				national park, national monument, national forest, or national grassland);
				or
										(II)any—
											(aa)old-growth
				forest;
											(bb)roadless area
				within a national forest;
											(cc)wilderness study
				area;
											(dd)protected native
				grassland; or
											(ee)lawfully-designated
				intact, rare, threatened, or endangered ecosystem.
											(B)Category II
				ultra-low carbon fuel
									(i)In
				generalThe term Category II ultra-low carbon fuel
				means any fuel produced in the United States—
										(I)that meets the
				requirements of an appropriate American Society for Testing and Materials
				standard; and
										(II)the average
				lifecycle greenhouse gas emissions of which are at least 75 percent lower than
				the average lifecycle greenhouse gas emissions of conventional transportation
				fuel, as determined by the Administrator.
										(ii)ExclusionsThe
				term Category II ultra-low carbon fuel does not include fuel
				produced from biomass derived from—
										(I)designated
				national interest land (such as land included in a national wildlife refuge,
				national park, national monument, national forest, or national grassland);
				or
										(II)any—
											(aa)old-growth
				forest;
											(bb)roadless area
				within a national forest;
											(cc)wilderness study
				area;
											(dd)protected native
				grassland; or
											(ee)lawfully
				designated intact, rare, threatened, or endangered ecosystem.
											(C)Conventional
				transportation fuelThe term conventional transportation
				fuel means any fossil-fuel based transportation fuel used in the United
				States as of the date of enactment of this subsection.
								(D)Low-carbon
				fuelThe term low-carbon fuel has the meaning given
				the term in section 241.
								(2)Ultra-low
				carbon fuel
								(A)Regulations
									(i)In
				generalNot later than 3 years after the date of enactment of
				this subsection, the Administrator shall promulgate regulations to ensure that
				fuel sold or introduced into commerce in the United States (except in
				noncontiguous States or territories), on an annual average basis, contains at
				least the applicable volume of ultra-low carbon fuel determined in accordance
				with subparagraph (B).
									(ii)Provisions of
				regulationsRegardless of the date of promulgation, the
				regulations promulgated under clause (i)—
										(I)shall contain
				compliance provisions applicable to obligated parties, as appropriate, to
				ensure that the requirements of this paragraph are met; but
										(II)shall
				not—
											(aa)restrict
				geographic areas in which low-carbon transportation fuel and ultra-low carbon
				fuel may be used; or
											(bb)impose any
				per-gallon obligation for the use of those fuels.
											(B)Applicable
				volume
									(i)Calendar years
				2012 through 2025For the purpose of subparagraph (A), the
				applicable volume of Category I ultra-low carbon fuel and Category II ultra-low
				carbon fuel for any of calendar years 2012 through 2025 shall be determined in
				accordance with the following table:
										
											
												
													Calendar yearTotal applicable volume of Category
						I ultra-low carbon fuel (billions of
						gallons)Total applicable volume of Category II
						ultra-low carbon fuel (billions of gallons)
													
												
												
													2012  0.50.25
													
													2014  1.50.75
													
													2016  3.01.5 
													
													2018  5.02.5 
													
													2020  8.04.0 
													
													2022 11.06.0 
													
													2025 13.08.0. 
													
												
											
										
									(ii)Calendar year
				2026 and thereafterSubject to clause (iii), the applicable
				volume for calendar year 2026 and each calendar year thereafter shall be
				determined by the Administrator, in coordination with the Secretary of
				Agriculture and the Secretary of Energy, based on a review of the
				implementation of the program under this subsection during the period of
				calendar years 2012 through 2025, including a review of—
										(I)the impact of the
				use of Category I ultra-low carbon fuel and Category II ultra-low carbon fuel
				on—
											(aa)environmental
				sustainability standards established under subsection (t)(2)(B);
											(bb)energy security;
				and
											(cc)job creation;
				and
											(II)the expected
				annual rate of future production of those fuels for use as blending components
				or replacements for a certain quantity of conventional fuel in the United
				States.
										(iii)Minimum
				applicable volumeFor the purpose of subparagraph (A), the
				applicable volume for calendar year 2026 and each calendar year thereafter
				shall be equal to the product obtained by multiplying—
										(I)the number of
				gallons of conventional transportation fuel that the Administrator estimates
				will be sold or introduced into commerce during the calendar year; and
										(II)the ratio
				that—
											(aa)for the
				applicable volume of Category I ultra-low carbon fuel, 13,000,000,000 gallons
				of that fuel bears to the total number of gallons of conventional
				transportation fuel sold or introduced into commerce in the United States in
				calendar year 2025; and
											(bb)for the
				applicable volume of Category II ultra-low carbon fuel, 8,000,000,000 gallons
				of that fuel bears to the total number of gallons of conventional
				transportation fuel sold or introduced into commerce in the United States in
				calendar year 2025.
											(3)Applicable
				percentages
								(A)Provision of
				estimate of volumes of conventional fuels salesNot later than
				October 31 of each of calendar years 2011 through 2025, the Administrator of
				the Energy Information Administration shall provide to the Administrator an
				estimate, with respect to the following calendar year, of the volumes of
				conventional fuels projected to be sold or introduced into commerce in the
				United States.
								(B)Determination
				of applicable percentages
									(i)In
				generalNot later than November 30 of each of calendar years 2012
				through 2025, based on the estimate provided under subparagraph (A), the
				Administrator shall determine and publish in the Federal Register, with respect
				to the following calendar year, the fuel obligations that would meet the
				requirements of paragraph (2).
									(ii)Required
				elementsThe fuel obligations determined for a calendar year
				under clause (i) shall—
										(I)subject to
				subparagraph (C), be applicable to obligated parties, as appropriate;
				and
										(II)be expressed in
				terms of a volume percentage of conventional fuels sold or introduced into
				commerce in the United States.
										(C)AdjustmentsIn
				determining the applicable percentage for a calendar year, the Administrator
				shall make adjustments to prevent the imposition of redundant obligations on
				any obligated party.
								(4)Credit
				program
								(A)In
				generalThe regulations promulgated pursuant to paragraph (2)(A)
				shall provide for the generation of an appropriate quantity of credits by
				obligated parties that includes a quantity of Category I ultra-low carbon fuel
				or Category II ultra-low carbon fuel that is greater than the applicable
				quantity required under paragraph (2).
								(B)Use of
				creditsA person that generates a credit under subparagraph (A)
				may use the credit, or transfer all or a portion of the credit to another
				person, for the purpose of complying with regulations promulgated pursuant to
				paragraph (2)(A).
								(C)Duration of
				creditsA credit generated under this paragraph shall be
				valid—
									(i)during the
				calendar year in which the credit was generated; and
									(ii)for the 2-year
				period following that calendar year.
									(D)Inability to
				generate or purchase sufficient creditsThe regulations
				promulgated pursuant to paragraph (2)(A) shall include provisions allowing any
				person that is unable to generate or purchase sufficient credits under
				subparagraph (A) to meet the requirements of paragraph (2) by carrying forward
				a credit generated during a previous year on the condition that the person,
				during the calendar year following the year in which the ultra-low carbon fuel
				deficit is created—
									(i)achieves
				compliance with the fuel requirements under paragraph (2); and
									(ii)generates or
				purchases additional credits under subparagraph (A) to offset the deficit of
				the previous year.
									(5)Waivers
								(A)In
				generalThe Administrator, in consultation with the Secretary of
				Agriculture and the Secretary of Energy, may waive the requirements of
				paragraph (2), in whole or in part, on receipt of a petition of 1 or more
				States by reducing the national quantity of Category I ultra-low carbon fuel or
				Category II ultra-low carbon fuel in the conventional transportation fuel pool
				required under paragraph (2) based on a determination by the Administrator,
				after public notice and opportunity for comment, that—
									(i)implementation of
				the requirement would severely harm the economy or environment of a State, a
				region, or the United States; or
									(ii)there is an
				inadequate domestic supply of the applicable ultra-low carbon fuel.
									(B)Petitions for
				waiversNot later than 90 days after the date on which the
				Administrator receives a petition under subparagraph (A), the Administrator, in
				consultation with the Secretary of Agriculture and the Secretary of Energy,
				shall approve or disapprove the petition.
								(C)Termination of
				waivers
									(i)In
				generalExcept as provided in clause (ii), a waiver under
				subparagraph (A) shall terminate on the date that is 1 year after the date on
				which the waiver is provided.
									(ii)ExceptionThe
				Administrator, in consultation with the Secretary of Agriculture and the
				Secretary of Energy, may extend a waiver under subparagraph (A), as the
				Administrator determines to be
				appropriate.
									.
				(b)Credit for
			 cellulosic ethanolSection 211(o)(4) of the Clean Air Act (42
			 U.S.C. 7545(o)(4)) is amended by inserting through calendar year
			 2017, before 1 gallon.
			(c)Performance
			 standardsSection 211 of the Clean Air Act (42 U.S.C. 7545) is
			 amended by inserting after subsection (s) the following:
				
					(t)Performance
				standards
						(1)Intensity and
				index numbersNot later than
				2 years after the date of enactment of this subsection, the Administrator shall
				establish, for fuels blended with low-carbon fuel, and Category I ultra-low
				carbon fuel and Category II ultra-low carbon fuel, as part of the renewable
				identification number program of the Environmental Protection Agency—
							(A)a carbon
				intensity number measured in the quantity of lifecycle greenhouse gas emissions
				per unit of energy provided by use of the fuel; and
							(B)a green index
				number representing the percentage reduction of greenhouse gas emissions
				achieved by the fuel as compared to the fuel emission baseline (as defined in
				section 241).
							(2)Environmental
				sustainability study
							(A)In
				generalNot later than 3 years after the date of enactment of
				this subsection, the Administrator, in conjunction with the Secretary of
				Agriculture and the Secretary of Energy, and based on recommendations issued by
				the National Academy of Sciences, the Food and Agricultural Policy Research
				Institute, and not more than 2 other appropriate independent research
				institutes, as determined by the Administrator, shall establish a methodology
				to assess and quantify environmental changes associated with an increase in the
				volume of fuels required by this section, as compared with the effects of an
				increase in conventional transportation fuels otherwise displaced by this
				section, as applicable, for the purpose of negating overall adverse
				environmental impacts, particularly with respect to the effects on or changes
				in—
								(i)land, air, and
				water quality, and quality of other resources, including changes resulting from
				production, handling, and transportation of fuel (and associated effects on
				public health and safety);
								(ii)land use
				patterns;
								(iii)the rate of
				deforestation, in the United States and globally;
								(iv)areas containing
				significant concentrations of biodiversity values (including endemism,
				endangered species, high species richness, and refugia), including habitats in
				which any alteration of the habitat would render the habitat unable to support
				most characteristic native species and ecological processes;
								(v)land enrolled in
				the conservation reserve program established under subchapter B of chapter 1 of
				subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
				seq.) or the wetlands reserve program established under subchapter C of chapter
				1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3837
				et seq.);
								(vi)the long-term
				capacity of the United States to produce biomass feedstocks;
								(vii)the impact on
				areas at risk of wildfire, including the vicinity of buildings and other areas
				regularly occupied by people, or of infrastructure;
								(viii)the effects on
				materials produced, acquired, transported, or processed that would require an
				exemption from otherwise applicable Federal law (including regulations);
								(ix)the conversion
				of nonrenewable biomass into biofuel;
								(x)the conversion of
				biowaste and other wastes into fuels (as compared with use of those wastes for
				other beneficial purposes (such as recycling postconsumer waste paper), and any
				potential for the generation of toxic byproducts resulting from that conversion
				(such as painted, treated, or pressurized wood, or wood contaminated with
				plastic or metals);
								(xi)designated
				national interest land (including land that is within the National Wildlife
				Refuge System, the National Park System, a National Monument, the National
				Wilderness Preservation System, the National Landscape Conservation System, or
				the National Forest System, or that is otherwise under the administrative
				jurisdiction of the Secretary of the Interior or Secretary of Agriculture or
				protected by Federal law); and
								(xii)such other
				matters or activities as are identified by the Administrator.
								(B)Environmental
				sustainability standardsNot later than January 1, 2012, the
				Administrator, in conjunction with the Secretary of Agriculture and the
				Secretary of Energy, shall, based on the methodology established under
				subparagraph (A), promulgate regulations to establish a set of standards to
				minimize, to the maximum extent practicable, the negative environmental impacts
				and ensure long term resource sustainability from the sourcing and production
				of low-carbon fuels.
							(u)State
				authorityIf the Administrator determines that a State law
				(including a regulation) provides for equivalent or greater greenhouse gas
				emission reductions than any provision in section 250 or subsection (p) or (t)
				of this section, the State law shall apply in the State in lieu of the
				provision.
					.
			(d)Penalties and
			 enforcementSection 211(d) of the Clean Air Act (42 U.S.C.
			 7545(d)) is amended—
				(1)in paragraph (1),
			 by striking or (o) each place it appears and inserting
			 (o), or (p); and
				(2)in paragraph (2),
			 by striking and (o) each place it appears and inserting
			 (o), and (p).
				(e)Technical
			 amendmentsSection 211 of the Clean Air Act (42 U.S.C. 7545) is
			 amended—
				(1)in subsection
			 (i)(4), by striking section 324 each place it appears and
			 inserting section 325;
				(2)in subsection
			 (k)(10), by indenting subparagraphs (E) and (F) appropriately;
				(3)in subsection
			 (n), by striking section 219(2) and inserting section
			 216(2); and
				(4)in subsection
			 (s)(1), by striking this subtitle and inserting this
			 part.
				
